348 S.W.3d 116 (2011)
Rashawnda M. COLSTON, Individually and as Next Friend for Jada S. Bennett, Respondent,
v.
Harlon Durial BENNETT, Appellant.
No. WD 73116.
Missouri Court of Appeals, Western District.
September 13, 2011.
Wainsworth C. Anderson, Kansas City, MO, for appellant.
Rashawnda Colston, pro se.
Before: VICTOR C. HOWARD, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM.
Harlon Bennett ("Father") appeals the Jackson County Circuit Court's judgment granting Rashawnda Colston ("Mother") sole legal custody of the couple's minor child, and ordering Father to pay monthly child support. Father argues that the trial court failed to consider his proposed parenting *117 plan, that substantial evidence does not support the trial court's award of sole legal custody to Mother, and that the trial court erred in imputing income to him for purposes of its child-support calculation. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).